UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-1548 Armstrong Associates, Inc. (Exact name of registrant as specified in charter) Armstrong Associates, Inc. 750 N. St. Paul Street, Suite 1300 Dallas, Texas 75201 (Address of principal executive offices) C. K. Lawson Armstrong Associates, Inc. 750 N. St. Paul Street, Suite 1300 Dallas, Texas 75201 (Name and address of agent for service) Registrant's telephone number: 214-720-9101 Date of fiscal year end: June 30 Date of reporting period:March 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS ARMSTRONG ASSOCIATES, INC. UNAUDITED SCHEDULE OF INVESTMENTSMARCH 31, 2012 Shares Industry & Issue Market Value % of Assets AEROSPACE AND DIVERSIFIED INDUSTRIAL GOODS The BoeingCompany $ % Caterpillar, Inc. $ % General Electric Company $ % SPX Corporation $ % United Technologies Corporation $ % BEVERAGES AND FOOD PRODUCTS Kraft Foods Company $ % Pepsico, Inc. $ % BUSINESS SERVICES AND PRODUCTS Avery Dennison Corporation $ % Iron Mountain, Inc. $ % Staples, Inc. $ % CONSUMER STAPLES Kimberly Clark Corporation $ % Procter & Gamble Company $ % ENERGY RELATED Cameron International $ % Chevron Corporation $ % Halliburton Company $ % Weatherford International, Inc. $ % ENTERTAINMENT SERVICES DIRECTV Corporation $ % ENVIRONMENTAL SERVICES Stericycle, Inc. $ % Waste Connection, Inc. $ % Waste Management, Inc. $ % FINANCIAL SERVICES American Express $ % Western Union Company $ % INDUSTRIAL GASES Praxair,Inc. $ % MEDICAL PRODUCTS Abbott Laboratories, Inc. $ % Medtronic, Inc. $ % RETAIL STORES CVS Caremark Corporation $ % Wal-Mart Stores, Inc. $ % TECHNOLOGY RELATED PRODUCTS Broadcom Corporation $ % Cisco Systems, Inc. $ % Corning, Inc. $ % EMC Corporation $ % Intel Corporation $ % TRANSPORTATION SERVICES United Parcel Services, Inc. $ % TOTAL COMMON STOCKS $ % (Cost $6,367,628.90) OTHER ASSETS AND LIABLITIES -NET $ % NET ASSETS $ % Notes to Portfolio of Investments : On March 30, 2012, the cost of investment securities for tax purposes was $6,367,629.Net unrealized appreciation of investment securities for tax purposes was $6,713,573, consisting of unrealized gains of $6,722,603 on securities that had risen in value since their purchase and ($9,029) in unrealized losses on securities that had fallen since their purchase. Fair Value Measurements FASB ASC 820-10-35, which has been adopted by the Fund, defines fair value, expands disclosure Level 1 - Quoted prices for identical assets in active markets Level 2 - Significant inputs other than Level 1 that are based on observable market data. These inputs could include, among other things, quoted prices for similar assets in active markets, quoted prices for identical assets in inactive markets and inputs that are observable that are not prices. Level 3 - Developed from significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). All of the Fund’s investments were classified as Level 1 as of March 31, 2012. ITEM 2. CONTROLS AND PROCEDURES. (a) The Registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that has materially affected or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. ITEM 3. EXHIBITS. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Armstrong Associates, Inc. /s/ C. K. Lawson C. K. Lawson President (CEO) and Treasurer (CFO), Armstrong Associates, Inc. Date:April 13,2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. /s/ C. K. Lawson C. K. Lawson President (CEO) and Treasurer (CFO), Armstrong Associates, Inc. Date:April 13, 2012
